Case 5:20-cv-00838-DSF-SP Document 34 Filed 09/07/21 Page 1 of 1 Page ID #:143



  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11   JOSEPH BURT TRIGEROS,               )   Case No. 5:20-cv-838-DSF (SP)
 12                                       )
                           Plaintiff,     )
 13                                       )   ORDER ACCEPTING FINDINGS AND
                     v.                   )   RECOMMENDATION OF UNITED
 14                                       )   STATES MAGISTRATE JUDGE
      STANLEY SNIFF, JR., et al.,         )
 15                                       )
                      Defendants.         )
 16   ___________________________         )

 17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amended
 18 Complaint, records on file, and the Report and Recommendation of the United States
 19 Magistrate Judge. Plaintiff has not filed any written Objections to the Report within
 20 the time permitted. The Court accepts the findings and recommendation of the
 21 Magistrate Judge.
 22         IT IS THEREFORE ORDERED that defendants’ Motion to Dismiss (docket
 23 no. 20) is granted, and Judgment will be entered dismissing the Second Amended
 24 Complaint and this action without leave to amend.
 25
 26 DATED: September 7, 2021               ___________________________________
 27                                        HONORABLE DALE S. FISCHER
                                           UNITED STATES DISTRICT JUDGE
 28
